Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-15 and 18-20 in the reply filed on 11/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
	Claim(s) 1-2,5,7-8,10-11,18 is/are objected to because of the following informalities:  
“each” in claim 1 should be deleted;
the extra space before “.” in claim 2 should be deleted;
claim 5, “concave” should be “convex”;
claim 7, “a focal length of the negative refractive power lens” should be “a focal length of a negative refractive power lens”;
claims 8&10, “the positive refractive power lens” should be “a positive refractive power lens”;
claim 11, “number of the positive refractive power lens” should be “number of a positive refractive power lens”;
claims 1&18, “the imaging surface” should be “an imaging surface” and “an imaging surface” should be “the imaging surface”;

	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by ICHIKAWA (US 20170108673). 

    PNG
    media_image1.png
    363
    511
    media_image1.png
    Greyscale

Regarding claim 1, ICHIKAWA teaches an ultra-wide-angle lens (Example 2, Fig. 2A, Table 7, G1-G4, -+++..., [201]), comprising: 
a first group with a negative refractive power, the first group comprising at least one negative refractive power lens;
a second group with a positive refractive power, the second group sequentially comprising (L6+L7) a negative refractive power lens and a positive refractive power lens, an image side surface of the negative refractive power lens of the second group being a concave surface, an object side surface and an image side surface of the positive refractive power lens of the second group each being convex surfaces;
a third group with a positive refractive power or a negative refractive power, the third group comprising (L10+L11) a positive refractive power lens and a negative refractive power lens, the positive refractive power lens of the third group and the negative refractive power lens of the third group being bonded together to form an integrated body (the doublet in L3);
a fourth group with a positive refractive power, the fourth group comprising at least one positive refractive power lens;
a stop (S), disposed between the second group and the third group; and
a filter, disposed between the fourth group and the imaging surface;
wherein the first group, the second group, the third group, and the fourth group are in an order from an object side to an imaging surface of the ultra-wide-angle lens.

Regarding claim 3, ICHIKAWA further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one negative refractive power lens of the first (L1) adjacent to the object side and another negative refractive power lens (L5) adjacent to the imaging surface, an object side surface of the negative refractive power lens which is adjacent to the object side is a convex surface while its image side surface is a concave surface.

Claim(s) 1,7,9,12,21-22 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20170285299). 

    PNG
    media_image2.png
    463
    711
    media_image2.png
    Greyscale

Regarding claim 1, Chen teaches an ultra-wide-angle lens (Figs. 4-7), comprising: 
a first group (L1+L2) with a negative refractive power (-4.04), the first group comprising at least one negative refractive power lens;
a second group (L8+L3) with a positive refractive power (8.98), the second group sequentially comprising a negative refractive power lens and a positive refractive power 
a third group with a positive refractive power or a negative refractive power, the third group comprising (L6+L7) a positive refractive power lens and a negative refractive power lens, the positive refractive power lens of the third group and the negative refractive power lens of the third group being bonded together to form an integrated body;
a fourth group (L4) with a positive refractive power, the fourth group comprising at least one positive refractive power lens;
a stop (St), disposed between the second group and the third group; and
a filter (Ft), disposed between the fourth group and the imaging surface;
wherein the first group, the second group, the third group, and the fourth group are in an order from an object side to an imaging surface of the ultra-wide-angle lens.

Regarding claim 7, Chen further teaches further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expression: 
−2<f Q11/(r 1 −r 2)<0 (-11.97/6.02), 
where fQ11 is a focal length of the negative refractive power lens of the first group which is adjacent to the object side, r1 is a radius of curvature of an object side surface of the negative refractive power lens of the first group which is adjacent to the object side, and 2 is a radius of curvature of an image surface of the negative refractive power lens of the first group which is adjacent to the object side.

Regarding claim 9, Chen further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expressions: 
0<|f Q2-/f Q3+|<2 (6.7/3.6),
0<|f Q2+ /f Q3−|<2 (4/3.3),
0.5<n Q2− /n Q3+<1.5 (1.5/1.6),
0.5<n Q2+ /n Q3−<1.5 (1),
where fQ2− is a focal length of the negative refractive power lens of the second group, fQ2+ is a focal length of the positive refractive power lens of the second group, fQ3+ is a focal length of the positive refractive power lens of the third group, fQ3− is a focal length of the negative refractive power lens of the third group, nQ2− is a refractive index of the negative power lens of the second group, nQ2+ is a refractive index of the positive power lens of the second group, and nQ3+ is a refractive index of the positive power lens of the third group, nQ3− is a refractive index of the negative power lens of the third group.

Regarding claim 12, Chen teaches all the limitations as stated in claim 1, and further teaches the ultra-wide-angle lens satisfies the following expression: 
−10<fQ1<0 (-4), 
where fQ1 is a focal length of the first group.

Regarding claim 21, mutatis mutandis, Chen teaches all the limitations as stated in claims 1&12 rejections above.

Regarding claim 22, Chen further teaches (Fig. 4) the ultra-wide-angle lens as claimed in claim 21, wherein the at least one negative refractive power lens of the first group sequentially comprises a negative refractive power lens adjacent to the object side and another negative refractive power lens adjacent to the imaging surface, an image side surface of the negative refractive power lens which is adjacent to the object side is a concave surface; and wherein the at least one positive refractive power lens of the fourth group comprises one positive refractive power lens, whose object side surface and image side surface both are convex surfaces.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 6,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 
Regarding claim 6, Chen teaches all the limitations as stated in claim 1, but does not teach the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expressions: 
0<|fλ1−fλ3|≤0.005, 
<|fλ5−fλ3|<0.01, 
where fλ1 refers to a focal length of the ultra-wide-angle lens when a blue light of 435 nm is incident, fλ3 refers to a focal length of the ultra-wide-angle length when a green light of 550 nm is incident, and fλ5 refers to a focal length of the ultra-wide-angle lens when, a red light of 650 nm is incident.
Absent any showing of criticality and/or unpredictability, having 0<|fλ1−fλ3|≤0.005 and 0<|fλ5−fλ3|<0.01 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving imaging quality and/or scaling down the ultra-wide-angle lens to have a compact size.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by having 0<|fλ1−fλ3|≤0.005 and 0<|fλ5−fλ3|<0.01 for the purposes of improving imaging quality and/or scaling down the ultra-wide-angle lens to have a compact size.

Regarding claims 18,20, mutatis mutandis, the modified Chen teaches all the limitations as stated in claims 1,6-7,9 rejections above with the additional teaching of 0<f Q4 /|r 13|<2 (8.2/9.8), where fQ4 is a focal length of the fourth group, and r13 is a radius of curvature of an image side surface of the sixth lens.
 
Claim(s) 1-2,4-6,8-14,18-19,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TETSUICHIRO (JP 2009271165 A, as evidenced by the translation). 

    PNG
    media_image3.png
    276
    399
    media_image3.png
    Greyscale

Regarding claim 1, TETSUICHIRO teaches an ultra-wide-angle lens (Example 7, [132], Fig. 13, Table 7, L1-L4, -+-+), comprising: 
a first group with a negative refractive power, the first group comprising at least one negative refractive power lens;
a second group with a positive refractive power, the second group sequentially comprising (the doublet in L2) a negative refractive power lens and a positive refractive power lens, an image side surface of the negative refractive power lens of the second group being a concave surface, an object side surface and an image side surface of the positive refractive power lens of the second group each being convex surfaces;
a third group with a positive refractive power or a negative refractive power, the third group comprising a positive refractive power lens and a negative refractive power lens, the positive refractive power lens of the third group and the negative refractive power lens of the third group being bonded together to form an integrated body (the doublet in L3);
a fourth group with a positive refractive power, the fourth group comprising at least one positive refractive power lens;
a stop (SP), disposed between the second group and the third group; 


TETSUICHIRO does not explicitly teach a filter, disposed between the fourth group and the imaging surface.
Absent any showing of criticality and/or unpredictability, having a filter, disposed between the fourth group and the imaging surface would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing background light.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of TETSUICHIRO by having a filter, disposed between the fourth group and the imaging surface for the purposes of reducing background light.
 
Regarding claim 2, TETSUICHIRO further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one negative refractive power lens of the first group comprises one negative refractive power lens (L1a), whose object side surface (near edge) is a convex surface while its image side surface is a concave surface.

Regarding claim 4, TETSUICHIRO further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one positive refractive power lens of the fourth group (L4) comprises one positive refractive power lens, whose object side surface and image side surface both are convex surfaces.

Regarding claim 5, TETSUICHIRO further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one positive refractive power lens of the fourth group (L4) sequentially comprises a positive refractive power lens adjacent to the object side and a positive refractive power lens adjacent to the imaging surface (two positive lenses), an object side surface and an image side surface of the positive refractive power lens of the fourth group which is adjacent to the object side are concave surfaces.

Regarding claim 6, TETSUICHIRO teaches all the limitations as stated in claim 1, but does not teach the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expressions: 
0<|fλ1−fλ3|≤0.005, 
0<|fλ5−fλ3|<0.01, 
where fλ1 refers to a focal length of the ultra-wide-angle lens when a blue light of 435 nm is incident, fλ3 refers to a focal length of the ultra-wide-angle length when a green light of 550 nm is incident, and fλ5 refers to a focal length of the ultra-wide-angle lens when, a red light of 650 nm is incident.
Absent any showing of criticality and/or unpredictability, having 0<|fλ1−fλ3|≤0.005 and 0<|fλ5−fλ3|<0.01 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving imaging quality and/or scaling down the ultra-wide-angle lens to have a compact size.

 
Regarding claim 8, TETSUICHIRO further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expression: 
0<f Q4 /|r 13|<2 (47/37.2)
where fQ4 is a focal length of the fourth group, and r13 is a radius of curvature of an image side surface of the positive refractive power lens of the fourth group which is adjacent to the imaging surface.

Regarding claim 9, TETSUICHIRO further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expressions: 
0<|f Q2-/f Q3+|<2 (46/47),
0<|f Q2+ /f Q3−|<2 (32/42),
0.5<n Q2− /n Q3+<1.5 (1.7/1.8),
0.5<n Q2+ /n Q3−<1.5 (1.5/1.6),
where fQ2− is a focal length of the negative refractive power lens of the second group, fQ2+ is a focal length of the positive refractive power lens of the second group, fQ3+ is a focal length of the positive refractive power lens of the third group, fQ3− is a focal length of the negative refractive power lens of the third group, nQ2− is a refractive index of the negative power lens of the second group, nQ2+ is a refractive index of the positive power Q3+ is a refractive index of the positive power lens of the third group, nQ3− is a refractive index of the negative power lens of the third group.

Regarding claim 10, TETSUICHIRO teaches all the limitations as stated in claim 1, but does not teach the ultra-wide-angle lens satisfies the following expression: 
(dn/dt)Q41<−3×10−6/° C. 
where (dn/dt)Q41 is a refractive index temperature coefficient of the positive refractive power lens of the fourth group which is adjacent to the object side.
Absent any showing of criticality and/or unpredictability, having (dn/dt)Q41<−3×10−6/° C would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the temperature sensitivity therefore improving the imaging quality (e.g., by choosing adequate material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of TETSUICHIRO by having (dn/dt)Q41<−3×10−6/° C for the purposes of reducing the temperature sensitivity therefore improving the imaging quality (e.g., by choosing adequate material).
 
Regarding claim 11, TETSUICHIRO teaches all the limitations as stated in claim 1, and further teaches the ultra-wide-angle lens satisfies the following expressions: 
VdQ41>60 (95),
where VdQ41 is the abbe number of the positive refractive power lens of the fourth group which is adjacent to the object side, and ΔPg,FQ41 is a deviation of relative partial 
	TETSUICHIRO does not teach ΔPg,FQ41>0.01.
Absent any showing of criticality and/or unpredictability, having ΔPg,FQ41>0.01 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of correcting image aberrations.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of TETSUICHIRO by having ΔPg,FQ41>0.01 for the purposes of correcting image aberrations.
 
Regarding claim 12, TETSUICHIRO teaches all the limitations as stated in claim 1, and further teaches the ultra-wide-angle lens satisfies the following expression: 
fQ1<0 (-22), 
where fQ1 is a focal length of the first group.
TETSUICHIRO does not teach −10<fQ1.
Absent any showing of criticality and/or unpredictability, having −10<fQ1 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of scaling down the system to have a compact system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of TETSUICHIRO by having −10<fQ1 for the purposes of scaling down the system to have a compact system.

Regarding claim 13, TETSUICHIRO teaches all the limitations as stated in claim 1, but does not teach each of the lenses in the ultra-wide-angle lens adopts glass lens.
Absent any showing of criticality and/or unpredictability, having each of the lenses in the ultra-wide-angle lens adopts glass lens would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of TETSUICHIRO by having each of the lenses in the ultra-wide-angle lens adopts glass lens for the purposes of design choice.
 
Regarding claim 14, TETSUICHIRO further teaches the ultra-wide-angle lens as claimed in claim 1, wherein at least one lens in the ultra-wide-angle lens is aspherical lens (Table 7).

Regarding claims 18-19, 21, mutatis mutandis, the modified TETSUICHIRO teaches all the limitations as stated in claims 1-2,6,12 rejections above (Examiner notes claim 21 appears to be a duplicate of claim 12).
 
Allowable Subject Matter
Claim(s) 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Regarding claim 15, the prior art of record neither anticipates nor renders obvious all the limitations of claim 15 for an ultra-wide-angle lens including “when |fQ2−/fQ3+| is 1.633, |fQ2+/fQ3−| is 0.661, nQ2−/nQ3+ is 0.863, nQ2+/nQ3− is 0.987; when |fQ2−/fQ3+| is 0.671, |fQ2+/fQ3−| is 0.408, nQ2−/nQ3+ is 1.038, nQ2+/nQ3− is 0.988; when |fQ2−/fQ3+| is 0.158, |fQ2+/fQ3−| is 0.540, nQ2−/nQ3+ is 1.015, nQ2+/nQ3− is 1.000; when |fQ2−/fQ3+| is 0.244, |fQ2+/fQ3−| is 0.743, nQ2−/nQ3+ is 1.008, nQ2+/nQ3− is 0.539”, along with the other claimed limitations of claim 15.
 Conclusion
The prior art made of record (see the attached PTO-892 form) and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




wen.huang2@uspto.gov
(571)270-0234